MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB2/A of Franky Interactive Corp, of our report dated August 21, 2007 on our audit of the financial statements of Franky Interactive Corp as of June 30, 2007, and the related statements of operations, stockholders’ equity and cash flows from Inception May 30, 2007 through June 30, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October 8, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
